DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 lacks proper antecedent basis for “the countertop”. 
Claim 7 recites for a “third portion” of the bracket, but there is no proper context for such “third portion” in absence of a first portion and a second portion of the bracket. 
Claims 8 and 11 recite for a “second portion” of the bracket, but there is no proper context for such “second portion” in absence of a first portion of the bracket. 
Claim 9 recite for the extension member that is defined by a first portion while in claim 8, which claim 9 depends from, recite that the extension member is defined by a first portion. It is unclear if the second portion and the first portion are the same portion 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taplan et al (US 5,429,114).
`Taplan shows the structure claimed including a countertop (7) defining a cutout portion (11)  and a counter contact area disposed proximate a perimeter of the cutout portion on a lower surface of the countertop where a cooktop can be rested thereon as illustrated in Figure 2, the cooktop defining a work portion and a cooktop contact area disposed proximate a perimeter of the work portion on an upper surface of the cooktop, an attachment assembly such as a frame (3, 9) disposed on peripheral region of the cooktop wherein such frame includes a first attachment and a second attachment member/portion positional on a respect opposing sides of the perimeter of the cutout .   
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iurk et al (US 2016/0169532).
Iurk shows the structure claimed including a cooktop (28), a plurality of brackets (18) including a first bracket and a second bracket as illustrated in Figure1, the brackets are disposed proximate and coupled to the cooktop including a first mounting area that is engaged with a countertop (16) and a second mounting area that is positioned to support a lower surface of the cooktop as illustrated in Figure 2.  
With respect to claim 17, Iurk further shows first and second lifting elements (68) positioned proximate to the second mounting areas of the brackets as illustrated in Figure 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iurk et al (US 2016/0169532) in view of Taplan et al (US 5,429,114).
Iurk shows the structure claimed including a cooktop (28), first and second brackets (18) respectively defining a first engagement (24) supporting the cooktop along an underside of the cooktop and an extension/attachment (100) member extending from the engagement member. But, Iurk does not shows the extension member extends in a direction towards a work or upside portion of the cooking top. 
Taplan shows a frame (9) for supporting a cooktop wherein the frame includes an engagement portion supporting an underside of the cooktop top and an extension member that extends from the engagement member toward an upside or work portion of the cooktop as illustrated in Figure 9. 
In view of Taplan, it would have been obvious to one of ordinary skill in the art to adapt the first and second brackets of Iurk each with an extension member that can extend toward the work/upside portion of the cooktop as an alternative arrangement that secures the bracket to a countertop and further enhance supporting the cooktop which rests upon the bracket. 
With respect to claims 3-5, Iurk shows a lifting element such a thread pin (68) that extends through the engagement toward a lower surface of the cooktop to vertically raise the cooktop. Taplan also shows a bolt (14) that is coupled to the engagement member of the frame toward a lower surface of the cooktop wherein the cooktop can be positioned below a counter top. Thus, it would have been obvious to provide the lifting pin of the engagement member of Iurk to lift or adjust a distance /position of the cooktop 
With respect to claims 6-10, Iurk shows the bracket having a step-like configuration having an engagement member that can defined as a third portion wherein the extension member, which can extend toward the work portion of the cooktop as taught by Taplan, can be defined as a second portion as recited in claim 8 or can be further defined as a first portion as recited in claim 9. Iurk also shows the bracket having an L-shaped configuration. 
With respect to claims 11 and 12, Iurk shows the bracket with the engagement member with the extension member that can extend toward the work portion of the cooktop as taught by Taplan wherein the engagement member can be defined as a second portion and the extension member as a first portion of the bracket. 
With respect to claim 13, Iurk shows the brackets having the engagement member that can be movable to different positions or locations, and Taplan shows it is known to provide the countertop (7) having a cutout with a cooktop that can be positioned beneath thereof as illustrated in Figure 2. And, it would have been obvious move the brackets of Iurk to different positions/locations to secure a cooktop that can be positioned beneath the cutout of the countertop which is shown by Taplan.
With respect to claims 14 and 15, Iurk shows the brackets that is shown unfastened position and fastened position as illustrated in Figures 4 and 3, respectively wherein the engagement members are postionable below an upper surface of the countertop and, also, disposed below the cooktop. 
Allowable Subject Matter
Claims 18-20 allowed over the prior art of record. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SANG Y PAIK/Primary Examiner, Art Unit 3761